DETAILED ACTION
Claims 1, 10, and 16 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.

Response to Amendment
The reply filed on 03/23/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): objections directed to the specification regarding the proper use of trademarks. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of THREE (3) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The use of the terms BLUETOOTH (paragraph [0029]) and ZIGBEE (paragraphs [0029], [0034]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linne (US 2018/0322588 A1) in view of Ortigosa (“Secure Code Distribution based on BlockChain”; December 2016; from IDS filed on 01/22/2021).

With respect to claim 1, Linne teaches: An apparatus (see e.g. Linne, Fig. 15), comprising: 
a device (see e.g. Linne, Fig. 15: “Data Processing System 1500”) including at least one memory (see e.g. Linne, Fig. 15: “Storage Devices 1506, 1508”) adapted to store run-time data for the device (see e.g. Linne, paragraph 115: “Memory 1506 and persistent storage 1508 are examples of storage devices 1516. A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, at least one of data, program code in functional form, or other suitable information”), and at least one processor (see e.g. Linne, Fig. 15: “Processor Unit 1504”) that is adapted to execute processor-executable code (see e.g. Linne, paragraph 114: “Processor unit 1504 serves to execute instructions for software that may be loaded into memory 1506”) that, in response to execution, enables the device to perform actions, including (see e.g. Linne, paragraph 94: “Method 1400 may be implemented using a data processing system, such as data processing system 1500”): 
receiving, from a requestor, a call to a first smart contract function (see e.g. Linne, Fig. 96: “receiving the trigger event (operation 1406)”; paragraph 68: “trigger a payroll event”; paragraph 75: “trigger event related to payment of wages”; paragraph 101: “execution of payroll instructions”; and Fig. 14: “1406”) of a first smart contract (see e.g. Linne, paragraph 68: “A payroll event can also be written as a smart contract… a smart contract can be written to trigger a payroll event on such regular intervals without additional work”; and paragraph 95: “the first smart contract contains a second clause to pay first wages to an employee upon receipt of a trigger event”); 
evaluating a redirection policy status of the first smart contract function (see e.g. Linne, paragraph 95: “the first smart contract contains a redirection clause”; paragraph 97: “both the first smart contract and the second smart contract includes a function at the beginning of corresponding instructions in the first smart contract and the second smart contract to check for an updated version stored later on the blockchain”; and paragraph 101: “redirecting the smart contract so that execution of payroll instructions is an updated version of the smart contract… Each smart contract can include a function at the beginning of the instructions to check for an updated version”); and 
responsive to an evaluation that a redirection policy status of the first smart contract function is a status indicating "redirect," (see e.g. Linne, paragraph 95: “the first smart contract contains a redirection clause”; and paragraph 101: “if the function to check for an updated version finds an updated version”)…, such that the first event includes metadata (see e.g. Linne, paragraph 101: “a unique identifier, which can be a hash of some combination of the employee's social security number, name, birth date or other characteristics and can be used to identify smart contracts belonging to the employee”), and such that the metadata includes information associated with requesting a function call to the updated version of the first smart contract (see e.g. Linne, paragraph 101: “if the function to check for an updated version finds an updated version of the smart contract for the employee based on the employee unique identifier, the execution at the current smart contract is terminated and the updated version of the smart contract will execute instead”).
Even though Linne discloses a smart contract including redirection to an updated version of the smart contract (see e.g. Linne, paragraph 101), Linne does not explicitly disclose communicating this as an event including the redirection clause to a requestor to the smart contract’s functions.
However, Ortigosa teaches:
communicating a first event to the requestor (see e.g. Ortigosa, page 3, section 4.3 Step-by-step process: “The smart contract sends the even to the subscribed nodes”; and page 2, section 4.2 Architecture: “send notifications to the users subscribed to a function of a Smart Contract when it is executed. This is called Event”), such that the first event includes an indication of a redirection to an updated version of the first smart contract (see e.g. Ortigosa, page 3, section 4.3 Step-by-step process: “The smart contract sends the event to subscribed nodes indicating that there is a new version”; section 4.3.2 Receive a new version: “detect a new event that indicates that a new version is available. Once the event reaches the node, it will download the update through IPFS and the hash that it will obtain via the Smart Contract”; and page 2, section 4.2 Architecture: “Through these events we can achieve, efficiently, that all normal nodes know when an update is available in order to download it”).
Linne and Ortigosa are analogous art because they are in the same field of endeavor: managing updates for smart contracts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Ortigosa. The motivation/suggestion would be to improve the accuracy associated with smart contract state information management (see Ortigosa, page 2, section 4.1 Overview).

With respect to claim 4, Linne as modified teaches: The apparatus of claim 1, wherein the metadata includes a ledger type of a distributed ledger associated with the updated version of the first smart contract (see e.g. Linne, paragraph 38: “different types of distributed ledgers”; paragraphs 39-43; and Fig. 8).

With respect to claim 5, Linne as modified teaches: The apparatus of claim 1, wherein the metadata includes a common name of a distributed ledger associated with the updated version of the first smart contract (see e.g. Linne, paragraph 40: “private shared ledger is present (block 808). Examples of these ledgers may be a bankchain, a clearing and settlement network, and other examples of ledgers”; and paragraph 41: “public shared ledger is being used (block 812). This type of ledger is a distributed ledger. Examples of this type of ledger are RIPPLE®, or a global financial transaction system”).

With respect to claim 8, Linne as modified teaches: The apparatus of claim 1, the actions further including: 
enabling a user to set a redirection policy status of each function of a plurality of functions of the first smart contract (see e.g. Linne, paragraph 101: “Each smart contract can include a function at the beginning of the instructions to check for an updated version”), wherein the plurality of functions of the first smart contract includes the first smart contract function (see e.g. Linne, paragraph 101: “execution of payroll instructions”), and wherein, for each function of the plurality of functions of the first smart contract, the possible redirection policy statuses of the function include: a status indicating "allowed," (see e.g. Linne, paragraph 95: “in the event of authorized changes”) and the status indicating "redirect." (see e.g. Linne, paragraph 101: “redirecting the smart contract so that execution of payroll instructions is an updated version of the smart contract… if the function to check for an updated version finds an updated version of the smart contract for the employee based on the employee unique identifier, the execution at the current smart contract is terminated and the updated version of the smart contract will execute instead”)

With respect to claim 9, Linne as modified teaches: The apparatus of claim 8, wherein, for each function of the plurality of functions of the first smart contract, the possible redirection policy statuses of the function also include: a status indicating "disallowed." (see e.g. Linne, paragraph 95: “a redirection clause in the event of authorized changes to the first smart contract”)
Since Linne discloses determining implementing a redirection clause if the changes are authorized (see e.g. Linne, paragraph 95), Linne inherently discloses determining that the changes are not authorized (i.e. disallowed for redirection).

With respect to claims 10, 13, and 15: Claims 10, 13, and 15 are directed to a method corresponding to active steps implemented by the apparatus disclosed in claims 1, 4, and 8, respectively; please see the rejections directed to claims 1, 4, and 8 above which also cover the limitations recited in claims 10, 13, and 15.

With respect to claims 16 and 19-20: Claims 16 and 19-20 are directed to a processor-readable storage medium, having stored thereon process-executable code that, upon execution by at least one processor, enables actions corresponding to the active steps implemented by the at least one processor of the apparatus disclosed in claims 1, 4, and 8, respectively; please see the rejections directed to claims 1, 4, and 8 above which also cover the limitations recited in claims 16 and 19-20. Note that, Linne also discloses processor-readable storage devices storing instructions (see e.g. Linne, paragraphs 115-116) to implement actions corresponding to the active steps implemented by the at least one processor of the apparatus disclosed in claims 1, 4, and 8.

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linne in view of Ortigosa as applied to claims 1, 10, and 16 above, and further in view of Furukawa (US 2019/0386834 A1).

With respect to claim 2, Linne as modified teaches: The apparatus of claim 1, 
Linne does not but Furukawa teaches:
wherein the metadata includes a ledger contract identifier (see e.g. Furukawa, paragraph 57: “acquiring the contract whose contract ID is 10 from the ledger storage part 140”).
Linne and Furukawa are analogous art because they are in the same field of endeavor: managing smart contract executions. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Furukawa. The motivation/suggestion would be to improve transaction security (see e.g. Furukawa, paragraph 57).

With respect to claim 11: Claim 11 is directed to a method corresponding to active steps implemented by the apparatus disclosed in claim 2; please see the rejection directed to claim 2 above which also covers the limitations recited in claim 11.

With respect to claim 17: Claim 17 is directed to a processor-readable storage medium, having stored thereon process-executable code that, upon execution by at least one processor, enables actions corresponding to the active steps implemented by the at least one processor of the apparatus disclosed in claim 2; please see the rejection directed to claim 2 above which also covers the limitations recited in claim 17.

Claims 3, 6, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Linne in view of Ortigosa as applied to claims 1, 10, and 16 above, and further in view of Cao et al. (US 2019/0278767 A1; hereinafter Cao).

With respect to claim 3, Linne as modified teaches: The apparatus of claim 1, 
Linne does not but Cao teaches:
wherein the metadata includes a ledger endpoint of a distributed ledger associated with the updated version of the first smart contract (see e.g. Cao, paragraph 45: “The address of the original smart contract may be configured to determine a storage location of the original smart contract”; paragraph 57: “writes the execution code of the new smart contract into the storage location of the corresponding original smart contract”; and paragraphs 3-5).
Linne and Cao are analogous art because they are in the same field of endeavor: managing updates for smart contracts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Cao. The motivation/suggestion would be to improve the transaction verification process (see e.g. Cao, paragraph 45).

With respect to claim 6, Linne as modified teaches: The apparatus of claim 1, 
Linne does not but Cao teaches:
wherein the metadata includes a function signature (see e.g. Cao, paragraph 56: “verifies a signature of the transaction by the initiating node of the upgrade transaction”).
Linne and Cao are analogous art because they are in the same field of endeavor: managing updates for smart contracts. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Cao. The motivation/suggestion would be to improve the transaction verification process (see e.g. Cao, paragraph 56).

With respect to claims 12 and 14: Claims 12 and 14 are directed to a method corresponding to active steps implemented by the apparatus disclosed in claims 3 and 6, respectively; please see the rejections directed to claims 3 and 6 above which also cover the limitations recited in claims 12 and 14.

With respect to claim 18: Claim 18 is directed to a processor-readable storage medium, having stored thereon process-executable code that, upon execution by at least one processor, enables actions corresponding to the active steps implemented by the at least one processor of the apparatus disclosed in claim 3; please see the rejection directed to claim 3 above which also covers the limitations recited in claim 18.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Linne in view of Ortigosa in view of Cao as applied to claim 6 above, and further in view of Furukawa.

With respect to claim 7, Linne as modified teaches: The apparatus of claim 6, 
Linne does not but Furukawa teaches:
wherein the function signature (see e.g. Furukawa, paragraph 56: “the signature in the transaction”) includes at least a name of a function (see e.g. Furukawa, Fig. 3: “Transaction ID”) on the updated version of the first smart contract (see e.g. Furukawa, paragraph 56: “the signature in the transaction whose transaction ID is 1000”), and parameters of the function on the updated version of the first smart contract (see e.g. Furukawa, paragraph 44: “In FIG. 3, each of the transactions includes a transaction ID (Identifier) determining the corresponding transaction, information determining a transaction type indicating whether the corresponding transaction is a contract, input of a contract, or an execution result of a contract, and the substance of the corresponding transaction”; and Fig. 3).
Linne and Furukawa are analogous art because they are in the same field of endeavor: managing smart contract executions. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Linne with the teachings of Furukawa. The motivation/suggestion would be to improve transaction management and verification (see e.g. Furukawa, paragraphs 44-45).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2021/0256012 A1 by Yu et al. discloses alerting invoker of a smart contract regarding changes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194